 
Exhibit 10.4
 
ADVISORY SERVICES AGREEMENT
 
This ADVISORY SERVICES AGREEMENT (“Agreement”) is made, entered into as of the
16th day of July, 2012 (the “Effective Date”), by and between TRIG Acquisition
1, Inc. (the “Company”), and TRIG Capital Group, LLC. (“TCG”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to retain TCG to provide certain advisory services,
and TCG is willing to be so engaged; and
 
WHEREAS, it is understood by the parties that the Company intends to conduct an
alternative public offering, whereby the Company will acquire by share exchange
all of the issued and outstanding capital stock and business of Grilled Cheese,
Inc., whereby, Gilled Cheese, Inc. will become a wholly owned subsidiary of the
Company (the “Merger”); and
 
NOW, THEREFORE, for and in consideration of the covenants set forth herein and
the mutual benefits to be gained by the parties hereto, and other good and
valuable consideration, the receipt and adequacy of which are now and forever
acknowledged and confessed, the parties hereto hereby agree and intend to be
legally bound as follows:
 
1.          Retention.  As of the date hereof, the Company hereby retains TCG,
and TCG hereby agrees to be retained by the Company, to provide certain services
to the Company.  Specifically, TCG shall provide foreign and domestic marketing
services, management advice and support regarding operations, administrative
services, assist with recruiting key personnel and business development as
required by the Company, setting up franchise operations, assistance in the sale
of franchises, assist management with day to day operations and public company
compliance, and provide corporate and strategic advice.  The Company
acknowledges that TCG shall have the right to engage third parties reasonably
acceptable to the Company to assist it in its efforts to satisfy its obligations
hereunder.  TCG agrees that the Company shall not be liable for any amounts owed
to a third party engaged by TCG pursuant to the previous sentence.  TCG agrees
to perform its services in accordance with all laws, rules and regulations which
may be applicable to its services.
 
2.          Authorization.  Subject to the terms and conditions of this
Agreement, the Company hereby appoints TCG to act on a best efforts basis as to
the matters and projects it is instructed to undertake.  TCG hereby accepts such
appointment, with it being expressly acknowledged that TCG is acting in the
capacity of independent contractor and not as agent of the Company.
 
3.          Fees.  In consideration for performing the agreed upon services, TCG
shall receive the following:
 
(i)          A warrant to purchase 1,800,000 shares of common stock of the
Company, as of the closing date of the Merger, a copy of such warrant is
attached hereto as Exhibit A; and
 
(ii)         A cash bonus of 10% of the purchase price of any franchises that
TCG may sell on behalf of the Company and/or Grilled Cheese, Inc. for a period
of 5 years.
 
4.          Term.  The term of this Agreement shall begin on the Effective Date
and continue until such Agreement is terminated by the parties.  The Company may
terminate this Agreement for cause upon thirty (30) days written notice.  For
purposes of this Agreement, the Company shall have cause to terminate this
Agreement if TCG materially breaches any of TCG's representations, warranties,
covenants, obligations or duties under this Agreement and such breach is not
cured by TCG within thirty (30) days after written notice from the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
5.          Confidentiality.  TCG agrees to keep the Company’s and its
affiliates’ confidential information and data in confidence and TCG further
agrees that it will not disclose to third parties any of such information or
data or use any such information or data in any way either during the term of
this Agreement or at any time thereafter, except in the performance of its
obligations hereunder. TCG shall use the same degree of care in the protection
of the Company’s and its affiliates’ confidential information and data as TCG
uses with respect to its own confidential information and data, but not less
than a reasonable level of care.  TCG agrees that, in the event this Section 5
is breached by TCG, said breach will give rise to irreparable damage to the
Company or its affiliates inadequately compensable in damages.  In such event,
the Company will be entitled to seek injunctive relief in any court of competent
jurisdiction, in addition to any and all other legal or equitable rights and
remedies existing in its favor, and TCG agrees that it will not claim as a
defense thereto that the Company has an adequate remedy at law or require the
posting of bond therefor.
 
6.          Indemnification.
 
(a)         The Company shall indemnify TCG against all claims, losses, damages
and liabilities (collectively, “Claims”), arising out of or relating to the
engagement of TCG pursuant to this Agreement (subject to Section 6(c) below),
including  legal and other expenses reasonably incurred in connection with
defending any Claims,  provided that the Company shall not be liable in any such
case where the Claim arises out of or is related to any breach of TCG’s
covenants and agreements contained in this Agreement or TCG’s gross negligence
or willful misconduct.


(b)         TCG shall indemnify the Company against all Claims (subject to
Section 6(c) below), arising out of or based on TCG’s breach of it covenants and
agreements contained in this Agreement or TCG’s gross negligence or willful
misconduct in connection with this Agreement, and shall reimburse the Company
for legal and other expenses reasonably incurred in connection with defending
any such Claim as incurred.
 
(c)          Each party entitled to indemnification under this Section 6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld or delayed), and the Indemnified Party may participate in such defense
with its own counsel at such Indemnified Party’s expense, and provided further
that the failure of any Indemnified Party to give notice as provided herein
shall not relieve the Indemnifying Party of its obligations under this
Agreement, unless such failure is materially prejudicial to the Indemnifying
Party in defending such claim or litigation.  An Indemnifying Party shall not be
liable for any settlement of an action or claim effected without its written
consent (which consent shall not be unreasonably withheld or delayed).
 
7.          Independent Contractor. Both the Company and TCG agree that TCG will
act as an independent contractor in the performance of its duties under this
Agreement.  Accordingly, among other matters relating to such relationship
between the parties, TCG shall: (i) have no power, right or authority to bind or
act on behalf of the Company in any manner and (ii) be responsible for payment
of all taxes, fees, licenses and or registrations including international or
national federal, state and local taxes social security fees and any other
governmental payments or fees that might be required, whether federal, state or
local arising directly or indirectly out of TCG’s activities in accordance with
this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
8.          Governing Law.  This Agreement shall be governed by and construed in
all respects in accordance with the laws of New York without giving effect to
the principles of conflicts of law. The parties hereto hereby submit to the
exclusive jurisdiction of the courts situated in New York, New York, in relation
to any matters arising under this Agreement.
 
9.          Miscellaneous.  This Agreement supersedes any previous oral or
written agreement between the parties in relation to the matters dealt with
herein and represents the entire understanding between the parties in relation
thereto.  This Agreement shall not be amended, modified or supplemented unless
such amendment, modification or supplement shall be expressly agreed to in
writing by a duly authorized representative of each party.  No failure by either
party to assert any right of such party hereunder, no matter how long such
failure may continue after a default by the other party, shall constitute a
waiver of such right.  If any provision of this Agreement shall be invalid or
unenforceable to any extent or in any application, then the remainder of this
Agreement and of such provision, except to such extent or in such application,
shall not be affected thereby, and each and every provision of this Agreement
shall be valid and enforced to the fullest extent and in the broadest
application permitted by law.  The rights of any party shall not be prejudiced
or restricted by any indulgence or forbearance extended to the other party and
no waiver by any party with respect to any breach shall operate as a waiver in
respect of any subsequent breach.  None of the parties shall assign or transfer
or purport to assign or transfer any of its rights or obligations hereunder
without the prior written consent of the other party.  This Agreement shall
inure for the benefit of and be binding on the respective successors in title or
permitted assign of each party.
 
10.         Captions.  The Section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any Section hereof.
 
11.         Counterparts and Execution.  This Agreement may be executed in
multiple counterparts and by facsimile transmission, each of which shall be
deemed an original Agreement and all of which shall constitute one and the same
Agreement between each of the parties hereto on the dates respectively indicated
in the signatures of the parties, notwithstanding that all of the parties are
not signatories to the original or the same counterpart. Copies of this
Agreement or signature pages bearing original signatures, and executed copies of
this Agreement or signature pages delivered by telefax, facsimile, or e-mail
transmission of an image file format document shall, in each such instance, be
deemed to be, and shall constitute and be treated as, an original signed
document or counterpart, as applicable.
 
12.          Notices.  All notices and other communications that are required to
be or may be given pursuant to this Agreement shall be in writing and shall be
deemed to have been duly given if delivered in person or by courier or mailed by
registered or certified mail (postage prepaid, return receipt requested) to the
relevant party hereto at the following addresses or sent by facsimile to the
following numbers:
 
Company:              Trig Acquisition 1, Inc.
641 Lexington Avenue, Suite 1526
New York, New York 10022
Attention: A.J. Cervantes
 
 
3

--------------------------------------------------------------------------------

 
 
with a copy to:
 
Ellenoff Grossman & Schole, LLP
150 E. 42nd Street
New York, NY 10017
Attention:  Barry I. Grossman, Esq.
Fax: (212) 370-7889

 
TCG:                       Trig Capital Group, LLC
641 Lexington Avenue, Suite 1526
New York, New York 10022
Attention: A.J. Cervantes
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 

 
TRIG ACQUISITION 1, INC.
         
 
     
Name:
     
Title:
             
TRIG CAPITAL GROUP, LLC
                 
Name:
   
Title: Member
 

 
 
4

--------------------------------------------------------------------------------